Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October 20, 2014 by
and among Dale R. Carlsen (the “Executive”), Mattress Firm Holding Corp., a
Delaware corporation (“MFHC”) and Mattress Firm, Inc., a Delaware corporation
(“MFI”) (MFHC and MFI are referred to herein collectively as the “Company”).

 

WHEREAS, pursuant to the Purchase and Sale Agreement dated September 3, 2014
(“PSA”), the Dale R. Carlsen Stock Trust U.D.T. August 5, 1997, a revocable
trust of which the Executive is the sole trustee and the Executive and his wife
are the primary beneficiaries (“Carlsen Trust”), is selling to MFI its shares of
The Sleep Train, Inc., California corporation, including the associated
goodwill, for good and valuable consideration (“Transaction”); and

 

WHEREAS, the Company and The Sleep Train, Inc. (“Sleep Train”) intend to conduct
after the Transaction similar business as that of Sleep Train in areas where
Sleep Train carried on and transacted its business, and the Executive and the
Carlsen Trust agreed to certain noncompetition and nonsolicitation provisions in
conjunction with the Transaction as set forth in the PSA, without which the
Company would not have purchased the shares of Sleep Train or paid a
substantially lower purchase price; and

 

WHEREAS, the Executive has agreed to serve as the sole President and sole Chief
Strategy Officer of the Company; and

 

WHEREAS, the Company and the Executive desire to enter into an employment
agreement to set forth certain terms of his employment relationship and as a
means to incentivize the Executive to continue in an employment relationship
with the Company;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, MFHC, the Executive and MFI agree
as follows:

 

Section 1.                   Agreement to Employ; No Conflicts.  Upon the terms
and subject to the conditions of this Agreement, the Company hereby agrees to
employ the Executive, and the Executive hereby accepts employment with the
Company.  The Executive represents and agrees that (a) he is entering into this
Agreement voluntarily and that his employment hereunder and compliance with the
terms and conditions hereof will not conflict with or result in the breach by
him of any agreement to which he is a party or by which he may be bound, (b) he
has not violated, and in connection with his employment with the Company will
not violate, any non-competition, non-solicitation or other similar covenant or
agreement by which he is or may be bound and (c) in connection with his
employment with the Company he will not use any confidential or proprietary
information he may have obtained in connection with his employment with any
prior employer in breach of his obligations thereto (it being agreed for the
avoidance of doubt that the Company will cause Sleep Train to permit such use in
connection with his employment with the Company).

 

Section 2.                   Employment Duties.  During the Term (as defined
below), the Executive shall serve as sole President and sole Chief Strategy
Officer of the Company and shall report to, and be subject to the direction and
control of, the Company’s Chief Executive Officer.  In such capacity, the
Executive will be the Company’s second highest ranking executive officer, will
have such duties and such authority over the affairs of the Company as are
consistent with the customary responsibilities of an executive officer with the
title of sole President and sole Chief Strategy Officer, will primarily support
the Chief Executive Officer and will be tasked with evaluating, creating,
developing and implementing the Company’s strategic direction and overseeing and
executing specific projects relating to the strategic growth of the Company,
subject to the direction and final approval of the Chief Executive Officer, and
provide senior executive level support and perform such other executive duties
for the Company as shall be reasonably directed by the Board of Directors of
MFHC (the “Board”) or the Chief Executive Officer.  Further, the Chief Operating
Officer(s) of the Company shall report to the Executive in his role as the Chief
Strategy Officer, subject to any changes in the reporting structure approved or
directed by the Board.  During the Term, the Executive shall devote his time,
energy, experience and talents to such employment, and his best efforts to
advance the interests of the Company and its subsidiaries and other Affiliates,
and the Executive shall not engage in any

 

--------------------------------------------------------------------------------


 

other business activities, directly or indirectly, as an employee, director,
consultant or in any other capacity, whether or not he receives any compensation
therefor, without the prior written consent of the Board; provided that the
Executive may perform the following activities without the prior written consent
of the Board, only to the extent that such activities do not interfere with or
otherwise affect the performance of the Executive’s duties pursuant to this
Agreement: (i) if invited to do so, serve on the board of directors of another
company, subject to the approval of the Board, which shall not be withheld
unreasonably; (ii) manage his personal and family investments and estate
planning (including the Carlsen Trust) in a manner not in violation of this
Agreement or the PSA; and (iii) engage in philanthropic, charitable and
community activities.  Further, the Executive is permitted to continue his
philanthropic involvement with The Ticket to Dream Foundation and Our Little
Light Foundation (the “Foundations”), provided that such participation and
involvement with the Foundations do not interfere with the Executive’s duties
and performance pursuant to this Agreement.  Subject to the Executive or his
affiliate’s owning and renting space to the Company or its Affiliates for two
(2) buildings as referenced in the Disclosure Schedule to the PSA, the Executive
will comply with internal policies and any rules, regulations or inquiries by
the Company or any government agency regarding related-party transactions.  For
purposes of this Agreement, “Affiliate” shall mean any person or entity that,
directly or indirectly, is controlled by MFHC, including consolidated
subsidiaries of MFHC.  For the avoidance of doubt, it is expressly agreed and
understood that Affiliate shall not otherwise include any other person
affiliated with J.W. Childs Associates, L.P.  As used herein, “controlled by”
means the possession, directly or indirectly, of the power to vote 50% or more
of the outstanding voting securities of, or voting interest in, such person or
entity or otherwise direct the management policies of such person or entity, by
contract, agreement or otherwise.

 

Section 3.                   Term of Employment.  The term of the Executive’s
employment under this Agreement shall commence on the date hereof, and, unless
earlier terminated pursuant to Section 7, will continue under this Agreement
until and through the last day of the Company’s fiscal year ending closest to
January 31, 2017 (the “Initial Expiration Date”), provided, however, that
effective upon the Initial Expiration Date and the last day of each subsequent
fiscal year of the Company (each, an “Extension Date”), the Term shall be
automatically extended upon the same terms and conditions for an additional
period of one (1) fiscal year from the scheduled expiration of the Term (prior
to giving effect to such one (1) year extension) unless either the Company or
the Executive shall have notified the other in writing at least three (3) months
prior to the next Extension Date that such party does not desire to have the
Term so extended.  The term of this Agreement, as from time to time extended or
renewed, is hereafter referred to as the “Term.”

 

Section 4.                   Place of Employment.  The Executive’s principal
place of employment shall be within 25 miles of Rocklin, California.  The
Executive will not be required to relocate to Houston, Texas.  Notwithstanding
the foregoing, the Executive acknowledges that the duties to be performed by the
Executive hereunder are such that the Executive may be required to travel
extensively, subject to the terms and conditions hereof.

 

Section 5.                   Compensation; Reimbursement.  During the remainder
of the Term, the Company shall pay or provide to the Executive, in full
satisfaction for his services provided hereunder, the following:

 

(a)                     Base Salary. During the Term the Company shall pay the
Executive a base salary of $450,000 per year (the “Initial Base Salary”),
payable not less frequently than semi-monthly in accordance with the payroll
policies of the Company for senior executives as from time to time in effect
(the “Payroll Policies”), less such amounts as may be required to be withheld by
applicable federal, state and local law and regulations.  Commencing February 1,
2015 and on each subsequent February 1 during the Term, the Base Salary shall be
increased to an amount at least equal to the product of the Initial Base Salary
times the quotient of the United States Bureau of Labor Statistics Revised
Consumer Price Index, All Items Figures for Urban Wage Earners and Clerical
Workers (1982-84 = 100) (hereinafter, the “CPI-W”) for the most recent month for
which the CPI-W is available, divided by 233.443, the CPI-W for June 2014;
provided, however, that a decline in the CPI-W shall not result in a reduction
of the Executive’s Base Salary.

 

Employment Agreement — Dale R. Carlsen

 

2

--------------------------------------------------------------------------------


 

(b)                     Cash Bonus.

 

(i)                         For each fiscal year of the Company during the Term,
the Executive will be eligible to receive a cash bonus, with the amount of the
bonus to be determined by the Company based on the EBITDA achieved by the
Company in such fiscal year relative to the annual EBITDA target for such fiscal
year set forth in the Company’s annual management plan pursuant to the Mattress
Firm Holding Corp. Executive Annual Incentive Plan (or such other bonus plan
maintained by the Company for its senior executives) (as to a given fiscal year,
the “Annual EBITDA Target”).  The Executive’s target bonus for each fiscal year
will be 60% of Base Salary for such fiscal year if the Company achieves 100% of
the Annual EBITDA Target for such fiscal year.  If the Company achieves more
than 100% of the Annual EBITDA Target, the Executive may receive a bonus of up
to 100% of Base Salary pursuant to terms established by the Board.  If the
Company does not achieve more than 90% of the Annual EBITDA Target, the
Executive will be entitled to no cash bonus.  If the Company achieves between
90% and 100% of the Annual EBITDA Target, the cash bonus will be determined by
linear interpolation between 0% and 60% of Base Salary.  By way of example, if
the Company achieves 95% of the Annual EBITDA Target, the bonus shall be equal
to 30% of Base Salary.  “EBITDA” shall be determined as provided in the Mattress
Firm Holding Corp. Executive Annual Incentive Plan (or such other bonus plan
maintained by the Company for its senior executives).

 

(ii)                      In addition to the bonus described above, with respect
to each fiscal year of the Company during the Term, the Executive will be
eligible to share with other members of senior management of the Company, in a
percentage to be determined by the Board, an incremental bonus pool of 10% of
the amount of annual EBITDA in excess of a second, higher annual EBITDA target
for such fiscal year as set forth in the Company’s annual management plan
pursuant to the Mattress Firm Holding Corp. Executive Annual Incentive Plan (or
such other bonus plan maintained by the Company for its senior executives) (the
“Maximum Annual EBITDA Target”).

 

(iii)                   The Annual EBITDA Target and the Maximum Annual EBITDA
Target for each fiscal year shall be determined annually by the Board or the
Compensation Committee of the Board in good faith.  Whether the Annual EBITDA
Target or the Maximum Annual EBITDA Target for any fiscal year has been
achieved, in whole or in part, will be determined by the Board or the
Compensation Committee of the Board.

 

(iv)                  Any bonus payable hereunder for an applicable fiscal year
shall be paid after the Board has reviewed the Company’s final audited
consolidated financial statements for the applicable fiscal year, provided,
however, that the bonus payable for a fiscal year shall be paid no later than
the date that is two and one-half months after the end of the calendar year in
which such fiscal year ended.  The Executive must be employed by the Company on
the last day of the applicable fiscal year for which a bonus is payable
hereunder in order to receive any such bonus for such fiscal year.  If for any
reason other than the Company’s termination of the Executive’s employment for
Cause or the Executive’s resignation without Good Reason, the employment of the
Executive terminates on or after the last day of any fiscal year for which a
bonus is payable hereunder but before such bonus has been paid, the Executive
shall be paid such bonus in accordance with this Section 5(b)(iv) (including,
for the avoidance of doubt, in the event that the employment of the Executive is
terminated due to the provision of notification pursuant to Section 3 that the
Term will not continue beyond its then scheduled expiration date).

 

(c)                      Expenses.  The Company shall pay or reimburse the
Executive for ordinary and necessary business expenses incurred by him in the
performance of his duties contemplated hereby in accordance with the Company’s
usual policies upon receipt from the Executive of written substantiation of such
expenses in accordance with the Company’s usual policies.  Such payments under
this Section 5(c) shall be made within ten (10) business days after the delivery
of the Executive’s written request for the payment accompanied by such evidence
of fees and expenses incurred as the Company may reasonably require,

 

3

--------------------------------------------------------------------------------


 

provided that such request is made no later than thirty (30) days after such
expense is incurred.  The amount of expenses eligible for reimbursement pursuant
to this Section 5(c) during a given taxable year of the Executive shall not
affect the amount of expenses eligible for reimbursement in any other taxable
year of the Executive.  The right to reimbursement pursuant to this
Section 5(c) is not subject to liquidation or exchange for another benefit.

 

(d)                     Vacation and Other Time Off.  The Executive shall be
entitled to twenty (20) business days of vacation per year, accrued in
accordance with the Company’s vacation policy, prorated for any partial years of
service.  Any rollover of vacation days will be pursuant to the Company’s
vacation policy, provided however, that the Executive may rollover any accrued
vacation days from his prior employment with Sleep Train.

 

(e)                      Benefits.  During the remainder of the Term, the
Executive shall be entitled to continue to participate in all medical, dental,
vision, disability insurance, life insurance, retirement, savings and any other
employee benefit plans or programs (other than a car allowance) which are
otherwise generally made available by the Company to its senior executives,
including the Chief Executive Officer; provided, however, that the Company shall
be entitled to amend or terminate any employee benefit plans which are
applicable generally to the Company’s senior executives (including the Chief
Executive Officer), officers or other employees.  Further, for so long as any
Sleep Train employee benefit plans in which the Executive participates are
maintained after the date hereof, the Executive shall be eligible to participate
in such plans.    Hotel accommodations used by the Executive and any other
executives of the Company traveling with the Executive shall be of at least
4-star quality such as at a Hyatt, Hilton, Sheraton, Marriott or Western hotel,
notwithstanding any travel policy of the Company.  Further, the Executive shall
be entitled to participate in any change of control plan adopted by the Board,
and for so long as the Executive is concurrently serving as an employee and
director of the Company, the Executive is entitled to compensation and any other
benefits for which all other Company employee-directors are eligible, including
rights under any directors and officers insurance maintained by the Company.

 

(f)                       Use of Company Aircraft.  The Executive shall be
permitted to use the Company’s owned or leased aircraft, or other chartered
aircraft, for 300 hours of flight time (“Agreed Hours”) for business-related
travel, as long as the Executive is an officer or director of the Company,
except where the Executive has been required by the Chief Executive Officer or
the Board to travel in excess of the original Agreed Hours due to reasons that
could not have been reasonably anticipated at the time the Agreed Hours were
determined by the Executive and the Company, in which case the Agreed Hours
shall be adjusted upward accordingly.  The Executive shall inform the Company’s
Human Resources Department of his use of such aircraft not directly related to
the performance of the Executive’s duties for the Company.  The Executive agrees
and consents to deductions from his compensation of the Company’s actual direct
out-of-pocket cost (as reasonably determined by the Company from time to time)
arising out of his personal or non-work related use, or business-related use in
excess of the Agreed Hours or any adjusted Agreed Hours as applicable, of any
such aircraft.  In addition, as long as the Executive remains an employee or
director of the Company, any business-related travel by the Executive on
commercial airlines shall be in first class.

 

(g)                      Company Vehicle.  The Company agrees to sell to the
Executive the 2007 BMW 650i previously provided to the Executive by Sleep Train
(“Vehicle”) for $100, provided that the Executive is purchasing the Vehicle in a
condition that is “as is” and will be responsible for all maintenance and repair
at all times after the date hereof.

 

Section 6.                   Equity Participation.  The Executive shall be
eligible to receive equity grants under the Mattress Firm Holding Corp. 2011
Omnibus Incentive Plan as may be awarded by the Compensation Committee of the
Board from time to time.  Subject to the approval of the Compensation Committee
of the Board, and in accordance with Company policies, participation will
include grants of stock-based equity awards to the Executive and annual
long-term incentive grants commensurate with the Executive’s position, provided
that the Executive

 

4

--------------------------------------------------------------------------------


 

continues to be employed by the Company.  The Executive shall be entitled to an
equity award grant, subject to approval by the Compensation Committee of the
Board.

 

Section 7.                   Termination.  The Executive’s employment hereunder
may be terminated as follows:

 

(a)                     Upon Disability.

 

(i)                         If during the Term, the Executive shall become
physically or mentally disabled, whether totally or partially, either
permanently, or in the good faith determination of the Board, based on the
opinion of a physician selected by the Board, who need not be the Executive’s
normal treating physician, the Executive is unable to substantially and
competently perform the essential functions of his duties hereunder for a period
of ninety (90) consecutive days or for one hundred twenty (120) days during any
six-month period as a result of such disability, with or without a reasonable
accommodation (a “Disability”), the Company may terminate the Executive’s
employment hereunder.  To assist the Board in making that determination, the
Executive shall, as reasonably requested by the Board, (A) make himself
available for medical examinations by one or more physicians chosen by the Board
and (B) use all reasonable efforts to cause his own physician(s) to be available
to discuss with the Board such Disability.

 

(ii)                      Upon termination of the Executive’s employment for
Disability, the Company shall not be obligated to make any salary, bonus or
other payments or to provide any benefits under this Agreement (other than
(1) payments in respect of the Base Salary then in effect for services rendered,
(2) expenses incurred through the date of such termination, and (3) accrued and
unpaid benefits pursuant to any medical, vision dental, disability insurance,
life insurance, retirement, vacation, savings or any other employee benefit
plans or programs in which the Executive participates on the Executive’s last
day of employment hereunder, which shall be paid in accordance with the
Company’s plans and applicable law (collectively, “Accrued Termination
Obligations”)); provided, however, that, in addition to the Accrued Termination
Obligations, the Company shall (A) pay to the Executive, or the legal
representative of the Executive, or his estate, the Base Salary at the rate in
effect on the date of termination (less any amounts that the Executive receives
pursuant to any Company-sponsored long-term disability insurance policy for the
Executive as and if in effect at the date of termination) in equal installments
in accordance with the Payroll Policies for a period of eighteen (18) months
following such termination, (B) reimburse the Executive for the premiums the
Executive pays for any continued medical, vision and dental coverage for the
Executive and the Executive’s eligible dependents under the Company’s group
health plans for eighteen (18) months following the date of such termination as
provided in Section 7(j) and (C) if applicable, continue to provide disability
insurance coverage for the Executive to the extent necessary to continue
benefits which the Executive became entitled to receive prior to the termination
of his employment with the Company; and provided, further, that the Company
shall be entitled to amend or terminate any plans which are applicable generally
to the Company’s senior executives (including the Chief Executive Officer),
officers or other employees.  If the Executive is not a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and Final Department of Treasury Regulations issued
thereunder (collectively, “Section 409A”) at the time of termination (“Specified
Employee”), the Company shall pay the Executive the cash severance benefits
described in clause (A) in accordance with the Payroll Policies commencing on
the first payroll date under the Payroll Policies that coincides with or
immediately follows the date that is sixty (60) days following the date of the
Executive’s “separation from service” within the meaning of Section 409A
(“Separation From Service”).  The Executive will not be permitted to specify the
year in which his payment will be made.  If the 60-day period spans two taxable
years of the Executive, the cash severance benefits will begin to be paid in the
later of such taxable years.  In the event that the Company is described in
Section 409A(a)(2)(B)(i) of the Code and the Executive is a Specified Employee,
the Company shall pay the Executive the cash severance benefits described in
clause (A) in accordance with the Payroll Policies; provided, however, that

 

5

--------------------------------------------------------------------------------


 

the payments for the first six (6) months, to the extent (if any) such payments
are subject to Section 409A of the Code, shall be accumulated and paid to the
Executive on the date that is six (6) months and one day following the date of
the Executive’s Separation From Service to the extent that earlier payment would
result in adverse tax consequences under Section 409A.  Whether a Specified
Employee or not, the Executive will not be paid the cash severance benefits
described in clause (A) or entitled to the benefits described in clause
(B) (except for the Executive’s rights under section 4980B of the Code and the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)),
if the Executive has not fulfilled the Mutual Release requirements as applicable
and as set forth in Section 7(h) below, and the Executive shall forfeit any
right to such payments and benefits.

 

(b)                     Upon Death.

 

(i)                         If the Executive dies during the Term, the
Executive’s employment hereunder shall automatically terminate as of the close
of business on the date of his death.

 

(ii)                      Upon termination of the Executive’s employment as
result of the Executive’s death, the Company shall not be obligated to make any
salary, bonus or other payments or to provide any benefits under this Agreement
(other than the Accrued Termination Obligations); provided, however, that, in
addition to the Accrued Termination Obligations, the Company shall pay to the
Executive’s estate the Base Salary at the rate in effect on the date of
termination in equal installments in accordance with the Payroll Policies for a
period of eighteen (18)  months. These installment payments shall be paid in
accordance with the Payroll Policies commencing on the first payroll date under
the Payroll Policies that coincides with or immediately follows the date of the
Participant’s death.

 

(c)                      For Cause.  The Company may terminate the Executive’s
employment hereunder at any time, effective immediately upon written notice to
the Executive, for Cause (as defined below) and all of the Executive’s rights to
payments and any other benefits otherwise due hereunder (other than Accrued
Termination Obligations) shall cease upon such termination.  The Company shall
have “Cause” for termination of the Executive if any of the following has
occurred:

 

(i)                         the Executive’s dishonesty or bad faith in
connection with the performance of his duties;

 

(ii)                      a refusal or failure by the Executive to use his
reasonable efforts to perform duties of a reasonably objective standard that are
consistent with the office(s) held by him as reasonably requested by the Board
which would not give rise to Good Reason and which is not cured within thirty
(30) days after written notice is delivered (“Cure Period”) by the Chief
Executive Officer to the Executive;

 

(iii)                   the Executive’s conviction of a felony;

 

(iv)                  the failure of the Executive to notify the Board of any
material relationships between him and/or any member of his immediate family
with any person or entity with whom the Company or any of its subsidiaries has a
material business relationship; or

 

(v)                     a material breach of the provisions of Section 8,
Section 9, or Section 10 of this Agreement by the Executive.

 

(d)                     Without Cause.

 

(i)                         The Company may terminate the Executive’s employment
hereunder without Cause at any time upon written notice to the Executive.  Upon
such termination, the Executive

 

6

--------------------------------------------------------------------------------


 

shall, in addition to the Accrued Termination Obligations and payment of any
unpaid bonus earned for the fiscal year prior to the fiscal year of termination,
have the right to receive from the Company, (A) for eighteen (18) months
following the date of such termination, continued payment of the Base Salary at
the rate in effect on the date of termination in accordance with the Payroll
Policies (all such payments, collectively, the “Severance Payments”) and
(B) reimbursement from the Company for the premiums the Executive pays for any
continued medical, vision and dental coverage for the Executive and the
Executive’s eligible dependents under the Company’s group health plans for
eighteen (18) months following the date of such termination as provided in
Section 7(j); provided, however, that the Company shall be entitled to amend or
terminate generally any plans which are applicable generally to the Company’s
senior executives (including the Chief Executive Officer), officers or other
employees. Notwithstanding the foregoing, if the Executive accepts other
employment, the Company’s obligation under Section 7(j) to reimburse the
Executive for the premiums paid by the Executive for COBRA Coverage (as that
term is defined below in Section 7(j)) shall immediately cease upon the
Executive’s becoming eligible to participate in comparable medical, vision and
dental coverage pursuant to such other employer’s plans, subject to his right to
continue coverage at the Executive’s own expense to the extent required under
COBRA.  The Company shall pay the Executive the cash severance benefits
described in clause (A) in accordance with the Payroll Policies commencing on
the first payroll date under the Payroll Policies that coincides with or
immediately follows the date that is sixty (60) days following the date of the
Executive’s Separation From Service.  The Executive will not be permitted to
specify the year in which his payment will be made.  If the 60-day period spans
two taxable years of the Executive, the cash severance benefits will begin to be
paid in the later of such taxable years.  In the event that the Company is
described in Section 409A(a)(2)(B)(i) of the Code and the Executive is a
Specified Employee, the Company shall pay the Executive the cash severance
benefits described in clause (A) in accordance with the Payroll Policies;
provided, however, that the payments for the first six (6) months, to the extent
(if any) such payments are subject to Section 409A, shall be accumulated and
paid to the Executive on the date that is six (6) months and one day following
the date of the Executive’s Separation From Service to the extent that earlier
payment would result in adverse tax consequences under Section 409A.  Whether a
Specified Employee or not, the Executive will not be paid the cash severance
benefits described in clause (A) or entitled to the benefits described in clause
(B) (except for the Executive’s rights under section 4980B of the Code and the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)),
if the Executive has not fulfilled the Mutual Release requirements as applicable
and as set forth in Section 7(h) below, and the Executive shall forfeit any
right to such payments and benefits.

 

(ii)                      It is further acknowledged and agreed by the parties
that the actual damages to the Executive in the event of termination under this
Section 7(d) would be difficult if not impossible to ascertain, and, therefore,
the remuneration and benefit continuation provisions set forth in this
Section 7(d) shall be the Executive’s sole and exclusive remedy in the case of
termination under this Section 7(d) and shall, as liquidated damages or
severance pay or both, be considered for all purposes in lieu of any other
rights or remedies, at law or in equity, which the Executive may have in the
case of such termination, except that (1) the Executive shall continue to be
entitled to any change of control plan entitlements relating to any change of
control occurring prior to such termination under Section 7(d), and (2) all
unvested equity awards which are subject to time-based vesting requirements,
made to the Executive under the Mattress Firm Holding Corp. 2011 Omnibus
Incentive Plan, shall immediately vest after the Executive has fulfilled the
Mutual Release requirements as applicable and as set forth in
Section 7(h) below, including the expiration of the revocation period for the
Mutual Release.

 

(e)                      Resignation Without Good Reason. The Executive shall
have the right to terminate his employment hereunder upon providing thirty (30)
calendar days written notice to the Company, and upon such termination, all of
the Executive’s rights to payments and any other benefits otherwise due
hereunder (other than Accrued Termination Obligations) shall cease upon such
termination.

 

7

--------------------------------------------------------------------------------


 

(f)                       Resignation For Good Reason.

 

(i)                         The Executive shall have the right to terminate his
employment hereunder at any time for Good Reason (as defined below).  Upon such
termination, the Executive shall, in addition to the Accrued Termination
Obligations and payment of any unpaid bonus earned for the fiscal year prior to
the fiscal year of termination, have the right to receive from the Company the
same Severance Payments and benefits (including those set forth in (1) and
(2) of Section 7(d)(ii)) that he would have been entitled to receive had the
Executive been terminated by the Company in accordance with Section 7(d) above,
payable and receivable as provided in Section 7(d) above, including the
provisions of Section 7(d) relating to the requirement of a Mutual Release as
applicable subject to the requirements of Section 7(h) below.

 

(ii)                      The Executive shall have “Good Reason” for termination
of his employment hereunder if any of the following has occurred without the
Executive’s prior written consent; provided that the Executive shall not be
deemed to have Good Reason unless (A) notice of the event or condition
purportedly giving rise to Good Reason is given in writing no later than ninety
(90) days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises, (B) there does not exist an event or
condition which could serve as the basis of a termination of the Executive’s
employment for Cause, (C) the Company has the benefit of the Cure Period to cure
such event or condition and has not done so and (D) the Executive resigns no
later than ninety (90) days following expiration of the Cure Period:

 

(1)                     (A) the Executive ceases to be the second highest
ranking executive officer of the Company, (B) any of the Chief Operating
Officer(s) of the Company cease to report to the Executive, or (C) a material
diminution in the Executive’s duties or authority, including the Company’s
requiring the Executive to report to anyone other than the Chief Executive
Officer or the Board, or an assignment of duties materially inconsistent with
the Executive’s position as sole President and sole Chief Strategy Officer;
provided that if the Executive consents to the facts and circumstances giving
rise to (1)(A) or (1)(B), in writing (such consent not to be unreasonably
withheld, conditioned or delayed), then no Good Reason shall exist;

 

(2)                     any reduction in the Base Salary, perquisites (including
vacation allowance) or the overall level of other benefits aside from
(A) general changes made to benefit plans available to the employees or senior
management of the Company for which the Executive and the Chief Executive
Officer are eligible or for any reductions required by law, and (B) any such
reduction which is materially commensurate with any such reduction borne by the
Chief Executive Officer of the Company;

 

(3)                     (A) relocation, without the Executive’s written consent,
of his principal place of employment more than twenty-five (25) miles outside of
Rocklin, California, (B) the Company’s failure to reasonably provide the
Executive with an office or a full-time base salary level payable to the
Executive’s secretarial support, similar to that enjoyed by the Executive during
his employment with Sleep Train, or (C) a change in benefits, excluding any base
salary and bonus, enjoyed by the Chief Executive Officer, (other than as a
result of general changes made to benefit plans available to the employees or
senior management of the Company for which the Executive and the Chief Executive
Officer are eligible or for any reductions required by law) that is not afforded
to the Executive; or

 

(4)                     a material breach by the Company of this Agreement.

 

Notwithstanding the foregoing, the Executive shall not have “Good Reason” to
terminate his employment if, after full reasonable disclosure by the Company of
the relevant and applicable facts and circumstances, he has consented

 

8

--------------------------------------------------------------------------------


 

in writing to any event set forth above.  For the avoidance of doubt, a
disagreement between the Executive and the Board with respect to the policies
and strategies adopted or approved by the Board, or between the Executive and
the Chief Executive Officer, with respect to the Company’s business and affairs,
including without limitation matters set forth in any annual operating budget or
strategic plan approved by the Board, shall not constitute “Good Reason” for
purposes of this Agreement.

 

(g)                      Upon Expiration of the Term.  In the event the Company
notifies the Executive that the Term will not automatically extend in accordance
with Section 3 and there is an expiration of the Term at its regularly scheduled
expiration date under Section 3 (a “Scheduled Expiration”), then, following the
expiration of the Term and a concurrent termination of the Executive’s
employment (regardless of whether such termination is by the Company or the
Executive), the Executive shall, in addition to the Accrued Termination
Obligations and payment of any unpaid bonus earned for the fiscal year prior to
the fiscal year of termination, have the right to receive from the Company, the
same Severance Payments and benefits (including those set forth in (1) and
(2) of Section 7(d)(ii)) that he would have been entitled to receive had the
Executive been terminated by the Company in accordance with Section 7(d) above,
payable and receivable as provided in Section 7(d) above, including the
provisions of Section 7(d) relating to the requirement of a Mutual Release
subject to the requirements of Section 7(h) below; provided, however, that the
Company shall be entitled to amend or terminate generally any plans which are
applicable generally to the Company’s senior executives (including the Chief
Executive Officer), officers or other employees. Notwithstanding the foregoing,
if the Executive accepts other employment, the Company’s obligation under
Section 7(j) to reimburse the Executive for the premiums paid by the Executive
for COBRA Coverage (as that term is defined below in Section 7(j)) shall
immediately cease upon the Executive’s becoming eligible to participate in
comparable medical, vision and dental coverage pursuant to such other employer’s
plans, subject to his right to continue coverage at the Executive’s own expense
to the extent required under COBRA.  If the Executive is not a Specified
Employee as of expiration of the Term, the Company shall pay the Executive the
cash severance benefits described in clause (A) in the event of a Scheduled
Expiration and such concurrent termination in accordance with the Payroll
Policies commencing on the first payroll date under the Payroll Policies that
coincides with or immediately follows the date that is sixty (60) days following
the date of the Executive’s Separation From Service.  The Executive will not be
permitted to specify the year in which his payment will be made.  If the 60-day
period spans two taxable years of the Executive, the cash severance benefits
will begin to be paid in the later of such taxable years. In the event that the
Company is described in Section 409A(a)(2)(B)(i) of the Code and the Executive
is a Specified Employee, the Company shall pay the Executive the cash severance
benefits described in clause (A) in the event of a Scheduled Expiration and such
concurrent termination in accordance with the Payroll Policies; provided,
however, that the payments for the first six (6) months, to the extent (if any)
such payments are subject to Section 409A of the Code, shall be accumulated and
paid to the Executive on the date that is six (6) months and one day following
the date of the Executive’s Separation From Service to the extent that earlier
payment would result in adverse tax consequences under Section 409A.  Whether a
Specified Employee or not, the Executive will not be paid the cash severance
benefits described in clause (A) or entitled to the benefits described in clause
(B) (except for the Executive’s rights under section 4980B of the Code and
COBRA), if the Executive has not fulfilled the Mutual Release requirements as
applicable and as set forth in Section 7(h) below, and the Executive shall
forfeit any right to such payments and benefits.  For the avoidance of doubt, in
no event shall Section 7(a)-(f) apply in the case of a termination covered by
this Section 7(g), unless the Company prior to its notice shall have received
notice of Good Reason from the Executive.  For the avoidance of doubt, in the
event that the Executive notifies the Company that he does not desire to extend
the Term in accordance with Section 3 above, then all of the Executive’s rights
to payments and any other benefits otherwise due hereunder (other than any
rights that the Executive may have under Section 5(b)(iv) in accordance with its
terms and, in the case of a concurrent termination of the Executive’s
employment, the Accrued Termination Obligations and payment of any unpaid bonus
earned for the fiscal year prior to the fiscal year of termination) shall cease
upon the expiration of the Term.

 

(h)                     Release.  For the avoidance of doubt, as a condition to
the payments under Section 7(a), 7(d), 7(f) or 7(g), the Executive (or the
Executive’s or his estate’s representative, if the Executive is

 

9

--------------------------------------------------------------------------------


 

incompetent or dead) shall execute and deliver to the Company a mutual release
in a form that is reasonably agreeable to the Company and the Executive (“Mutual
Release”), to be executed and delivered first by the Company and then by the
Executive and, subject thereto, become irrevocable within sixty (60) days
following termination.  No payment or benefits under Section 7(a), 7(d), 7(f) or
7(g) shall be required to be paid or provided unless or until the foregoing
release requirements are satisfied, including the expiration of the revocation
period.  Prior to the date that is sixty (60) days following the date of the
Executive’s Separation from Service, the Executive must have signed and
delivered to the Company the Mutual Release and the revocation period shall have
expired.  This Section 7(h) is not intended to have any effect on the Company’s
obligations or the Executive’s rights under COBRA.

 

(i)                         Section 409A.  This Agreement is intended to comply
with the provisions of Section 409A of the Code, and shall be interpreted in a
manner consistent with Section 409A, or, if applicable, an exclusion therefrom. 
For purposes of this Agreement, all references to “termination,” “termination of
employment” and correlative phrases shall mean a Separation From Service.  Each
payment made under this Agreement shall be treated for the purposes of
Section 409A as a separate payment and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments.  Any reimbursements provided for in this Agreement shall be
made consistent with the requirements of Section 1.409A-1(b)(9)(v) of the
Treasury Regulations.

 

(j)                        Reimbursement of COBRA Premiums.  If, at the time the
Executive’s employment with the Company terminates under Section 7(a), (d) or
(f) or at the time the Term expires due to the election of the Company pursuant
to Section 3 not to extend the Term beyond its then scheduled expiration date,
the Executive is an active participant in the Company’s group medical plan
and/or the Company’s group dental plan (collectively, the “Group Health Plan”)
and the Executive timely elects under COBRA to continue the Executive’s and any
qualifying dependent’s Group Health Plan coverage (“COBRA Coverage”) the Company
will reimburse the Executive for the full amount of the premiums the Executive
pays for COBRA Coverage under the Group Health Plan for up to the first eighteen
(18) months the Executive maintains such COBRA Coverage, subject, with respect
to each month, to the Executive’s submission of reasonable documentation that he
has paid such premium, if reasonably requested by the Company.  Any
reimbursements by the Company to the Executive required under this
Section 7(j) shall be made on the last day of each month the Executive pays the
amount required for such COBRA Coverage, for up to the first eighteen (18)
months of COBRA Coverage if the Executive’s employment with the Company
terminates under Section 7(a), (d),  (f) or (g).  If the Executive is a
Specified Employee and the benefits specified in this Section 7(j) are taxable
to the Executive and not otherwise exempt from Section 409A then any amounts to
which the Executive would otherwise be entitled under this Section 7(j) during
the first six months following the date of the Executive’s Separation From
Service shall be accumulated and paid to the Executive on the date that is six
months and one day following the date of the Executive’s Separation From
Service. Except for any reimbursements under the applicable Group Health Plan
that are subject to a limitation on reimbursements during a specified period,
the amount of expenses eligible for reimbursement under this Section 7(j), or
in-kind benefits provided, during the Executive’s taxable year shall not affect
the expenses eligible for reimbursement, or in-kind benefits to be provided, in
any other taxable year of the Executive. The Executive’s right to reimbursement
or in-kind benefits pursuant to this Section 7(j) shall not be subject to
liquidation or exchange for another benefit.  Subject to the Executive’s Group
Health Plan continuation rights under COBRA, the benefits listed in this
Section 7(j) shall be reduced to the extent benefits of the same type are
received by the Executive, the Executive’s spouse or any eligible dependent from
any other person during such period, and provided, further, that the Executive
shall have the obligation to notify the Company that the Executive or his spouse
or other eligible dependent is receiving such benefits.  The Company shall
retain the discretion to reasonably modify the manner in which the benefits
described in this Section 7(j) are provided by the Company to the Executive to
the extent reasonably necessary to comply with applicable law; provided,
however, that the Company shall make such modifications so as to allow the
Executive to continue to receive to the maximum extent possible the economic
benefits contemplated by this Section 7(j).

 

10

--------------------------------------------------------------------------------


 

Section 8.      Protection of Confidential Information; Non-Competition;
Non-Solicitation.

 

(a)       Acknowledgment.  The Executive agrees and acknowledges that in the
course of rendering services to the Company, he will acquire access to and
become acquainted with confidential information about the professional, business
and financial affairs of the Company, its subsidiaries and Affiliates that is
non-public, confidential or proprietary in nature.  The Executive recognizes
that in order to guard the legitimate interests of the Company, it is necessary
for him to protect the Company’s trade secrets and other confidential
information, which includes the Company’s goodwill and other proprietary
information.

 

(b)       Confidential Information.  During and at all times after the Term, the
Executive shall keep secret all non-public information, matters and materials of
the Company (including any subsidiaries or Affiliates), including, but not
limited to, know-how, trade secrets, mail order and customer lists, vendor or
supplier information, pricing policies, operational methods, any information
relating to the Company’s (including any subsidiaries’ or Affiliates’) products
or product development, processes, product specifications and formulations,
artwork, designs, graphics, services, budgets, business and financial plans,
marketing and sales plans and techniques, employee lists and other business,
financial, commercial and technical information of the Company (including any
subsidiaries and Affiliates) (collectively, the “Confidential Information”), to
which he has had or may have access and shall not use or disclose such
Confidential Information to any person other than (A) the Company, its
authorized employees and such other persons to whom the Executive has been
instructed to make disclosure by the Board or the Chief Executive Officer of the
Company, or to the extent necessary or desirable in the course of the
Executive’s service to the Company or (B) as otherwise expressly required in
connection with court process, as may be required by law and then only after
consultation with the Board to the extent possible or (C) to the Executive’s
personal advisors or to a court of competent jurisdiction for purposes of
enforcing or interpreting this Agreement, and who in each case have been
informed as to the confidential nature of such Confidential Information and, as
to advisors, their obligation to keep such Confidential Information
confidential.  “Confidential Information” shall not include any information
which is in the public domain during the period of service of the Executive,
provided such information is not in the public domain as a consequence of
disclosure by the Executive in violation of this Agreement or by any other party
in violation of a confidentiality or nondisclosure agreement with the Company. 
Upon termination of his employment for any reason or at such earlier time
requested by the Board, the Executive shall deliver to the Company all
documents, data, papers and records of any nature and in any medium (including,
but not limited to, electronic media) in his possession or subject to his
control that (x) belong to the Company or (y) contain or reflect any
Confidential Information concerning the Company, its subsidiaries and
Affiliates.

 

(c)       Non-Competition.  The Executive agrees and acknowledges that the
Company is engaged in a highly competitive business and the success of the
Company in the marketplace depends upon its goodwill and reputation.  In
exchange for good and valuable consideration received in connection with the
Transaction, including the sale of the goodwill of Sleep Train, as set forth in
the PSA, and his employment with the Company, the Executive agrees to abide by
Section 6.5 of the PSA.  Further, the Executive agrees not to engage in the
Restricted Activities within the Restricted Territory as defined in Section 6.5
of the PSA during the Term.

 

(d)       Non-Solicitation.  Given the good and valuable consideration pursuant
to the PSA provisions, incorporated herein, and the acknowledgements and
agreements of the Executive in Sections 8(a),(b), and (c) above, the Executive
further acknowledges that his employment with the Company places him in a
relationship of trust with the Company and agrees not to directly or indirectly
disrupt, damage, impair, or interfere with the business of the Company. 
Accordingly, in addition to the Executive’s covenants in Section 6.5 of the PSA,
the Executive further agrees that during the Term and, provided that the
Executive is receiving the remuneration and benefits to which he is entitled
under Section 7(d), Section 7(f), and Section 7(g) for a period of twelve (12)
months thereafter, the Executive shall not, in any capacity, whether for his own
account or on behalf of any other person or organization, directly or
indirectly, with or without compensation, (i) solicit, divert or encourage any
officers, directors or key employees of the Company (including any subsidiary or
Affiliate) to terminate his or her relationship with the Company

 

11

--------------------------------------------------------------------------------


 

(including any subsidiary or Affiliate), (ii) solicit, divert or encourage any
officers, directors or key employees of the Company (including any subsidiary or
Affiliate) to become officers, directors, employees, agents, consultants or
representatives of another business, enterprise or entity, or (iii) influence,
attempt to influence or otherwise cause any of the clients, vendors,
distributors or business partners of the Company (including any subsidiary or
Affiliate) to transfer his, her or its business or patronage from the Company to
any Competitor; provided, however, the running of such time period shall be
tolled during any period of time during which the Executive violates this
Section 8.  For purposes of this Section 8, “Competitor” means any person or
entity engaged in or which proposes to engage in the business of the retail sale
of mattresses.  For purposes of this Section 8(d), the Executive shall be deemed
to be receiving the remuneration and benefits to which he is entitled, unless
the Executive has provided written notice to the Company to the contrary and the
Company has not cured any such breach to the mutual satisfaction of the
Executive and the Company within sixty (60) calendar days of receipt of such
written notice.

 

(e)       Remedies for Breach.  The Company and the Executive agree that the
restrictive covenants contained in this Agreement are severable and separate,
and the unenforceability of any specific covenant herein shall not affect the
validity of any other covenant set forth herein.  The Executive acknowledges
that the Company will suffer irreparable harm as a result of a breach of such
restrictive covenants by the Executive for which an adequate monetary remedy
does not exist and a remedy at law may prove to be inadequate.  Accordingly, in
the event of any actual or threatened breach by the Executive of any provision
of this Agreement, the Company shall, in addition to any other remedies
permitted by law, be entitled to obtain remedies in equity, including, but not
limited to, specific performance, injunctive relief, a temporary restraining
order, and a preliminary or permanent injunction in any court of competent
jurisdiction, and to prevent or otherwise restrain a breach of this Section 8
without the necessity of proving damages or posting a bond or other security, to
the maximum extent permitted by applicable law.  Such relief shall be in
addition to and not in substitution of any other remedies available to the
Company.  The Executive shall not defend on the basis that there is an adequate
remedy at law but the Executive shall be entitled to contest on the grounds that
no such breach or threatened breach has occurred.  In addition to and not in
lieu of any other remedy that the Company may have under this Section 8 or
otherwise, in the event of any breach of any provision of this Section 8,
Section 9 or Section 10 during the period during which the Executive is entitled
to receive payments and benefits pursuant to Section 7, such period shall be
deemed to have terminated as of the date of such breach and the Executive shall
not thereafter be entitled to receive any remuneration or other payments or
benefits under this Agreement with respect to periods following such date.  The
Company further reserves all rights pursuant to the PSA.

 

(f)        Modification.  The parties agree and acknowledge that the duration,
scope and geographic area of the covenants described in this Section 8 are fair,
reasonable and necessary in order to protect the Confidential Information,
goodwill and other legitimate interests of the Company and that adequate
consideration has been received by the Executive for such obligations.  The
Executive further acknowledges that after termination of his employment with the
Company for any reason, he will be able to earn a livelihood without violating
the covenants described in this Section 8 and the Executive’s ability to earn a
livelihood without violating such covenants is a material condition to his
employment with the Company.  If, however, for any reason any court of competent
jurisdiction determines that the restrictions in this Section 8 are not
reasonable, that consideration is inadequate or that the Executive has been
prevented unlawfully from earning a livelihood, such restrictions shall be
interpreted, modified or rewritten to include the maximum duration, scope and
geographic area identified in this Section 8 as will render such restrictions
valid and enforceable.

 

12

--------------------------------------------------------------------------------


 

Section 9.      Certain Agreements.

 

(a)       Suppliers.  The Executive does not have, and at any time during the
Term shall not have, any employment with or any direct or indirect interest in
(as owner, partner, shareholder, employee, director, officer, agent, consultant
or otherwise) any supplier or vendor to the Company (including its subsidiaries
or Affiliates); provided, however, that the Executive shall be permitted to own
less than five percent (5%) of any class of publicly traded securities of any
company, without directing or participating, whether directly or indirectly, in
the management or operations of any such company.

 

(b)       Certain Activities.  During the Term, the Executive shall not
knowingly (i) without the prior approval of the Board give or agree to give, any
gift or similar benefit of more than nominal value to any customer, supplier, or
governmental employee or official or any other person who is or may be in a
position to assist or hinder the Company or its Affiliates in connection with
any proposed transaction, which gift or similar benefit, if not given or
continued in the future, might adversely affect the business or prospects of the
Company or its Affiliates, (ii) use any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, (iii) make any unlawful
expenditures relating to political activity to government officials or others,
(iv) establish or maintain any unlawful or unrecorded funds in violation of
Section 30A of the Securities Exchange Act of 1934, as amended, and (v) accept
or receive any unlawful contributions, payments, gifts, or expenditures.

 

Section 10.    Intellectual Property.  Unless prohibited by applicable law, the
Executive hereby assigns, and agrees to assign, to the Company all his rights,
title, and interest in and to all Intellectual Property and Intellectual
Property Rights (as defined and set forth in the PSA) that may be invented,
conceived, developed or enhanced by the Executive (“Assigned IP”) as of the date
hereof and during the Term and, provided that the Executive is receiving the
remuneration and benefits to which he is entitled under Section 7(d),
Section 7(f), and Section 7(g), within one year following his termination of
employment with the Company, whether voluntary, or otherwise, if the Assigned IP
(a) relates, at the time of creation, conception or reduction to practice of the
Assigned IP to (i) the Company’s or its Affiliates’ business, project or
products, or to the manufacture or utilization thereof, or (ii) the actual or
demonstrably anticipated research or development for the business of the Company
or its Affiliates; (b) results from any work performed directly or indirectly by
the Executive for the Company or its Affiliates; or (c) results, at least in
part, from the Executive’s use of the Company’s or its Affiliates’ time during
business hours, equipment, supplies, facilities, or trade secret information. 
Any Assigned IP shall be the sole property of the Company or its Affiliate, as
the case may be, subject to applicable laws, and the Executive hereby waives any
right or interest that he may otherwise have in respect thereof.  Upon
reasonable request of the Company, Executive shall execute, acknowledge and
deliver, at the Company’s expense, any instrument or document reasonably
necessary for the Company or its Affiliate, as the case may be, to document or
demonstrate the assignment in this Section 10.  All copyrightable works that the
Executive creates during the Term and within the scope of the Executive’s
employment shall be considered “work made for hire” and shall, upon creation, be
owned exclusively by the Company.  Notwithstanding the above, Intellectual
Property regarding the Foundations or such Intellectual Property unrelated to
the Company’s business and which were conceived, reduced to practice, created,
derived, developed or made by the Executive prior to his employment with the
Company, specifically described on Schedule 1 attached hereto, or derived or
developed after the date hereof from the Intellectual Property described on
Schedule 1 attached hereto, are excluded from the Assigned IP.

 

Section 11.    Certain SEC Filings.  So long as the Executive remains an officer
or director of the Company, the Company shall, at its sole cost and expense,
prepare on behalf of the Executive any reports required to be filed by the
Executive under Section 16 or Section 13(d) of the Securities Exchange Act of
1934, as amended, regarding the Executive’s direct or indirect holdings or
transactions in equity securities of the Company, so long as the Executive
timely provides the Company all information required to prepare such reports.

 

Section 12.    Notices.  All notices or other communications hereunder shall be
in writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile, (c) one day after delivery to an overnight
delivery courier, or (d) on the

 

13

--------------------------------------------------------------------------------


 

fifth day following the date of deposit in the United States mail if sent first
class, postage prepaid, by registered or certified mail. The addresses for such
notices shall be as follows:

 

(i)        For notices and communications to MFHC and MFI:

 

Mattress Firm Holding Corp.
5815 Gulf Freeway

Houston, Texas 77023
Attn: Steve Stagner and Alex Weiss

 

with a copy to:

Mattress Firm Holding Corp.
5815 Gulf Freeway

Houston, Texas 77023
Attn: General Counsel

 

(ii)       For notices and communications to the Executive:

 

Dale R. Carlsen

4365 Whispering Oak Circle

Granite Bay, CA 95746

Email: daleprivate@sleeptrain.com

 

with a copy to:

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, CA 94111

Attn: Derek H. Wilson

Email: DWilson@sflaw.com

 

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

 

Section 13.    General.

 

(a)       Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware,  regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

 

(b)       Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, THE PARTIES HERETO, HEREBY WAIVE AND COVENANT THAT THEY
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT TO ANY CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF AND/OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR
SEPARATION THEREFROM.  THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN INFORMED BY
THE COMPANY THAT THIS SECTION 13(b) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH
THE COMPANY IS RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 13(b) WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.

 

(c)       Amendment; Waiver.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument executed by the

 

14

--------------------------------------------------------------------------------


 

parties hereto or, in the case of a waiver, by the party waiving compliance. 
The failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same.  No waiver by any party of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained in this Agreement.

 

(d)       Successors and Assigns.  This Agreement shall be binding upon the
Executive, without regard to the duration of his employment by the Company or
reasons for the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of the
Executive are personal and may be performed only by him.  The Company may assign
this Agreement and its rights, together with its obligations, hereunder in
connection with any sale, transfer or other disposition of all or substantially
all of its assets or business(es), whether by merger, consolidation or
otherwise.  This Agreement shall also be binding upon and inure to the benefit
of the Company and its subsidiaries, successors and assigns.

 

(e)       Withholding.  The Company shall be entitled to withhold from any
payments or deemed payments any amount of withholding required by law.

 

(f)        Counterparts; Effectiveness.  This Agreement may be executed in
multiple counterparts, each of which shall be considered to have the force and
effect of an original and all of which together shall be considered one and the
same agreement, and will become effective when each of the Company and the
Executive receives a counterpart hereof that has been executed by the other.

 

(g)       Severability.  If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.

 

(h)       Entire Agreement.  This Agreement and any documents referenced herein,
including the provisions of the PSA and any documents contemplated or referenced
in the PSA, collectively constitute the entire agreement between the Executive
and the Company and any of the respective Affiliates with respect to the terms
and conditions of the Executive’s employment with the Company and supersedes all
prior agreements, arrangements, promises and understandings, whether written or
oral, between the Executive and the Company and any of the respective Affiliates
with respect to those subject matters.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

MATTRESS FIRM HOLDING CORP.

 

 

 

By:

/s/ Alex Weiss

 

Name:

Alex Weiss

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

MATTRESS FIRM, INC.

 

By:

/s/ Alex Weiss

 

Name:

Alex Weiss

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

/s/ Dale R. Carlsen

 

Dale R. Carlsen

 

15

--------------------------------------------------------------------------------


 

Schedule 1

 

DomainName

 

TLD

 

Status

ANDREWWILSON.ME

 

.me

 

Active

ANDREWWILSON.MOBI

 

.mobi

 

Active

ANDREWWILSON.US

 

.us

 

Active

JOEYCARLSE.NET

 

.net

 

Active

JOEYCARLSEN.BIZ

 

.biz

 

Active

JOEYCARLSEN.COM

 

.com

 

Active

JOEYCARLSEN.INFO

 

.info

 

Active

JOEYCARLSEN.ME

 

.me

 

Active

JOEYCARLSEN.MOBI

 

.mobi

 

Active

JOEYCARLSEN.NET

 

.net

 

Active

JOEYCARLSEN.ORG

 

.org

 

Active

JOEYCARLSEN.US

 

.us

 

Active

JOSEPHCARLSEN.BIZ

 

.biz

 

Active

JOSEPHCARLSEN.COM

 

.com

 

Active

JOSEPHCARLSEN.INFO

 

.info

 

Active

JOSEPHCARLSEN.ME

 

.me

 

Active

JOSEPHCARLSEN.MOBI

 

.mobi

 

Active

JOSEPHCARLSEN.NET

 

.net

 

Active

JOSEPHCARLSEN.US

 

.us

 

Active

MEGHANCARLSEN.BIZ

 

.biz

 

Active

MEGHANCARLSEN.COM

 

.com

 

Active

MEGHANCARLSEN.INFO

 

.info

 

Active

MEGHANCARLSEN.ME

 

.me

 

Active

MEGHANCARLSEN.MOBI

 

.mobi

 

Active

MEGHANCARLSEN.NET

 

.net

 

Active

MEGHANCARLSEN.ORG

 

.org

 

Active

OLLFOUNDATION.COM

 

.com

 

Active

OLLFOUNDATION.INFO

 

.info

 

Active

OLLFOUNDATION.NET

 

.net

 

Active

OLLFOUNDATION.ORG

 

.org

 

Active

OUR-LITTLE-LIGHT-FOUNDATION.ORG

 

.org

 

Active

OURLITTLELIGHTFOUNDATION.COM

 

.com

 

Active

OURLITTLELIGHTFOUNDATION.INFO

 

.info

 

Active

OURLITTLELIGHTFOUNDATION.NET

 

.net

 

Active

OURLITTLELIGHTFOUNDATION.ORG

 

.org

 

Active

WINESGALORE.COM

 

.com

 

Active

 

Schedule 1 to Employment Agreement — Dale R. Carlsen

 

--------------------------------------------------------------------------------